Chester, J.
(dissenting):
The claim is that the affidavit on which the attachment was granted is insufficient in two respects : First, because the letters referred to are not annexed, and, second, because it is not stated that the affiant knew with whom he had the conversation over the telephone. ■ He states positively that the conversation was with the plaintiff William J. Conlon in the city of Philadelphia without, it is true, stating in so many words that he knew him, but it is said that the plaintiff Conlon is one of the 'correspondents dn the city of Philadelphia of deponent’s firm, which' before such conversation had received a letter from Conlon which was answered by the deponent and that thereafter such conversation was had in the course of which all the facts'stated on information and belief were related to deponent in detail by Conlon. It is also stated that the next day after such conversation deponent received a further letter from Conlon repeating in writing the substance of the matter set forth on information and belief. These facts, I think, furnish a sufficient identification of the plaintiff Conlon as the man with whom the affiant had the conversation over the telephone and distinguish the case from Murphy v. Jack (142 N. Y. 215), where it was held that *123an affidavit on information and belief was insufficient to support an attachment where the only information was a talk over a telephone with a person with whom the affiant did not state he was acquainted, nor that he recognized his voice, and it did not appear that he in any other way knew who it was talking with him.
If the sources of the deponent’s information and the grounds of his belief had been alone the letters referred to in the affidavit they would have been insufficient upon which to procure an attachment without affixing the letters to the affidavit. (Barrell v. Todd, 65 App. Div. 22; Ladenburg v. Commmercial Bank, 87 Hun, 269.) But here the letters were essential only as a means of identifying the person with whom the talk over the telephone was had, and that conversation, which covered in detail the plaintiff’s claim and all the facts stated on information and belief, was the important thing to be considered by the court in determining whether such information and belief were well founded. I think, therefore, that under such circumstances we should not hold that, the absence from the affidavit of the letters was a fatal defect.
The order should be affirmed, with ten dollars costs and printing disbursements.
Kellogg, J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.